DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and response filed 9/2/21 has been entered and carefully considered, but is not persuasive.
	Claims 1, 2, 4-10 are under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. Applicants arguments will be addressed below.
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite an abstract idea of performing calculation steps to normalize or adjust a detected value in a qPCR sample. "Claims directed to nothing more 
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). 
	Mathematical concepts recited in claims 1-10 include:
 Claim 1: “performing an adjustment step according to a positive well measurement value obtained by a number of positive reaction wells to correct an original Cq value, wherein the nucleic acid sample contains more than one kind of nucleic acid target and the nucleic acid targets have different concentration ranges” (mathematical concept of normalizing a data value based on overall measurements)
Claim 2: “wherein the adjustment step comprises: drawing a graph by using a nucleic acid template concentration as a horizontal axis and the original Cq value as a vertical axis and obtaining a slope” (algebraic graph plotting concentration v original value to obtain a slope: a mathematical concept)
Claim 2 “ and multiplying the slope by a logarithm of positive well measurement value and then adding the original Cq value to obtain a corrected Cq value, wherein the slope is related to PCR efficiency” (mathematical concepts of algebraic math, and addition.)
Claim 5: “ and the adjustment step, a dynamic range is increased to 9 logs”  (mathematic concept relating to the range of input template concentration for which acceptable linearity (R2) and efficiency are observed. In qPCR, the only valid Cq values are those that fall into a validated dynamic range)
2 between the nucleic acid template concentration and the corrected Cq value is 0.98 or more” (mathematic concept: the R2 value represents how well the experimental data fit the regression line, which gives a measure of the variability across assay replicates and whether the amplification efficiency is the same for different starting template copy numbers”
Claim 7: “wherein the number of positive reaction wells is divided by the number of all reaction wells to obtain a ratio of positive reaction to all reaction wells and then the ratio is plugged into a Poisson distribution to obtain an average sample copy number of each reaction well, the average sample copy number of each reaction well is the positive well measurement value” (mathematical steps of obtaining a ratio of two values, and using them in a mathematical formulae, the Poisson distribution, which represents the limit of detection in qPCR.)
Claim 8: “wherein when the average sample copy number of each reaction well is less than 1, the adjustment is performed to correct the original Cq value” (mathematical concept of determining when to apply a correction. Alternatively a mental step of comparing the average sample copy number to the number “one”.)
Claim 9: “wherein the positive well measurement value is a ratio obtained by dividing the number of positive reaction wells by a number of all reaction wells” (a mathematical concept of creating a ratio of two numbers.  This measurement is used to determine a limit of detection in qPCR).
Claim 10: “wherein when the ratio obtained by dividing the number of positive reaction wells by the number of all reaction wells is less than 95% the adjustment step is performed to correct the original Cq value.” (mathematic concept of determining when to apply a correction 
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional element that is not an abstract idea: “providing a test plate having a plurality of reaction wells to perform a qPCR reaction on the nucleic acid sample”  Claim 4 adds that the assay plate is a 64 well plate.  These are data gathering steps.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical 
	With respect to claim 1 and 4: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Kralik et al (2017) reviews multiple qPCR publications and provides instructions on how to perform qPCR on 64 well, or more, assay plates.  Providing a 64 well plate to perform a qPCR reaction is therefore routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	The elements of the claims have been considered individually and as a whole.  Combining data gathering qPCR steps to mathematical normalization, or mathematical calculations related to efficiency, linearity and copy number do not rise to the level of significantly more.  Kralik provides both performing qPCR and steps of determining efficiency, linearity and copy number, such that the addition of performing the qPCR reaction to the calculations does not rise to the level of significantly more, nor does it provide an integration into a practical application.

Applicant’s arguments:
	Applicant’s arguments have been considered but are not persuasive.  The amendment to claim 1, describing the content of the sample, does not provide a non-routine step or non-routine combination, they do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data description constitutes a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Further, the art of record performs qPCR on the same type of samples: Kralik specifies at page 3 that qPCR assays are used to determine presence of specific genes, alleles, for the typing of isolates, and antimicrobial resistance profiling.  qPCR reactions are multiplexed (p3), and often spiked with control target nucleic acids (p4), making the sample contain “more than one kind of nucleic acid target and the nucleic acid targets have different concentration ranges.” As now required for Claim 1.  qPCR was developed to address the very issue of differing concentration ranges, and differing targets in a single sample (p3).  Iguchi specifies “the RT-qPCR assay method…includes multiplexed analysis of multiple miRNA targets, and pre-amplification to aid the detection of low expression miRNAs.”  Section 5 addresses the physical steps of performing qPCR on samples with more than one target, where the targets vary in concentration.  Section 6 provides the same adjustment steps as the judicial exception. The Representative Results section discusses the presence of multiple targets in varying 
	In the claims, the data gathering and data description steps do not affect how the
steps of the abstract idea are performed, they provide the data which is acted upon by the
abstract idea. The abstract idea can act on any dataset which comprises qPCR reactions from a sample.  These steps are fairly generically recited, and do not provide an inventive concept, as the same steps have been routinely performed in the prior art, as evidenced by the cited prior art
documents which recite steps of generating the same type of data, and making the same adjustments. As such, these cannot provide significantly more, as they are well- understood, routine and conventional steps in the field of bioinformatics, and genetics.
	The claims do not provide an improvement in technology.  The qPCR technology performed on the newly limited sample types is carried out, unchanged, whether or not the judicial exception is applied. (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)) . The newly described sample does not require a non-conventional interaction with a specific element of a computer as was required in Enfish. The alleged improvement in the corrected Cq data (carried out by the judicial exception) does not improve the functionality of the computer itself. It does McRo.
Further, with respect to the arguments regarding the alleged improvement, it is unclear that the independent claim recites all the necessary and sufficient steps required to achieve that improvement. MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102- 03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.”  Only dependent claims (claims 2, 6-10) set forth a particular adjustment to a Cq measurement.  
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-2, 4, 6-10 remain rejected under 35 U.S.C. 102a1 as being anticipated by Kralik (2017). Applicant’s arguments will be addressed below.
	Kralik et al (2017) A basic guide to Real Time PCR in microbial diagnostics: definitions, parameters and everything. Frontiers in Microbiology volume 8 Article 108. 
	With respect to claim 1, Kralik provides steps of providing assay plates for qPCR reactions, and performing those reactions (pages 1-3).  Kralik also provides performing an adjustment step according to a positive well value obtained by a number of positive reaction wells to correct an original Cq value (see Figure 1 and legend: “model calibration curve with the regression equation characterized by the slope and intercept and regression coefficient” and the Introduction beginning at the third full paragraph of the first column).  With respect to the newly added limitation to claim 1, Kralik specifies at page 3 that qPCR assays are used to determine presence of specific genes, alleles, for the typing of isolates, and antimicrobial resistance profiling.  qPCR reactions are multiplexed (p3), and often spiked with control target nucleic acids (p4), making the sample contain “more than one kind of nucleic acid target and the nucleic acid targets have different concentration ranges” as now required for Claim 1.  qPCR was developed to address the very issue of differing concentration ranges, and differing targets in a single sample (p3).  Each of the adjustments of Kralik meet the limitation of the “performing an adjustment step” of claim 1, which sets forth no specific adjustment or calculation.

	With respect to claim 4, the sample can be tested in 64 well plates as desired (p3, pros and cons of using qPCR in detection and quantification of pathogens).
	With respect to claim, 6, Kralik notes that R2 values (R2 is the correlation coefficient) should be higher than 0.98 (p6).
	With respect to claim 7, Figure 2 and pages 4-5 of Kralik disclose obtaining a ratio of positive wells to all wells, then plugging that ratio into a Poisson distribution to obtain an average copy number of each reaction well.	
	With respect to claims 8 and 10, Kralik discloses that limits of detection- related to copy number- are not a limiting value, and that Cq values below the LOD (one copy) can be valid, however the probability of repeated detection is lower than desired (less than 95%).  Kralik further discloses that for the limit of Quantitation (LOQ) is the lowest concentration of analyte which gives a predefined variability, generally reported as the coefficient of variation.  For qPCR this value has been proposed to be fixed under 25%, bearing in mind that the Cq values must be 
	With respect to claim 9, as above, the positive well measurement of Kralik is a ratio obtained by dividing the number of positive wells by the number of all wells (Fig 1).
Applicant’s arguments:
	With respect to Figure 2 of Kralik, The features are shown in Figure 1 and figure 2. The legend of Figure 2 states: “the data in the table show the number of positive samples / all analyzed samples”.  The number of positive samples/all analyzed samples is a “value obtained by a number of positive reaction wells.”  Each “sample” is an aliquot, or equal portion of the original sample, therefore each measured positive reaction of an aliquot of the sample is “a value obtained by a number of positive reaction wells.” Whether the aliquots of the samples are in a 64 well plate, or use 64 microtubes, the identification of a positive measurement is the same. Claim 1 requires no specific calculation of a value- merely performing “an adjustment step…” The values of the signal ratio are observed to determine whether an adjustment is required.  Kralik meets the limitations.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.  If some specific calculation is required for Applicant’s method, that specific calculation should be recited in the independent claim.

Claim(s) 1-2, 4-10 remain rejected under 35 U.S.C. 102a1 as being anticipated by Iguchi (2018). Applicant’s arguments are addressed below.
Iguchi et al. (published online 2/12/2018) Absolute quantification of plasma microRNA levels in cynomologous monkeys, using quantitative real-time reverse transcription PCR. JOVE vol 132, article e56850, 13 pages.
	Applicants’ earliest priority date is 2/21/2018.  The online publication of Iguchi occurred more than a week prior to this date and is valid prior art.
With respect to claim 1, Iguchi provides steps of providing assay plates for qPCR reactions, and performing those reactions (pages 3).  Iguchi also provides performing an adjustment step according to a positive well value obtained by a number of positive reaction wells to correct an original Cq value (section 6, data analysis). With respect to the newly incorporated limitation to the sample, Iguchi specifies “the RT-qPCR assay method…includes multiplexed analysis of multiple miRNA targets, and pre-amplification to aid the detection of low expression miRNAs.”  Section 5 addresses the physical steps of performing qPCR on samples with more than one target, where the multiple targets vary in concentration.  Section 6 provides the same adjustment steps. The Representative Results section discusses the presence of multiple targets in varying concentration.
	With respect to claim 2, Section 6, figure 2, Table 1 of Iguchi show a table of information derived from a calculation of the slope as required and set forth in 6.3 with original Cq value on the vertical axis and log concentration on the horizontal axis, and calculates the slope.  The slope is then multiplied by a logarithm of positive well measurement value and added back to obtain a corrected Cq value.	
With respect to claims 4, the sample can be tested in plates having up to 96 wells as desired (representative results p4).

	With respect to claim, 6, Iguchi notes that R2 values (the same correlation coefficient) should be higher than 0.98 (p4, pre-amplified samples).
	With respect to claim 7, Section 6 of Iguchi discloses obtaining a ratio of positive wells to all wells, then plugging that ratio into a Poisson distribution to obtain an average copy number of each reaction well.	
	With respect to claims 8 and 10, Iguchi discloses that when copy number is less than one, and the ratio of positive wells by all wells is less than 95% a correction should be applied in section 6.  This meets the requirements of both claims.  No specific adjustment step is set forth in claims 1, 7, 8 or 10.  
	With respect to claim 9, as above, the positive well measurement of Iguchi is a ratio obtained by dividing the number of positive wells by the number of all wells (section 6).
Applicant’s arguments:
	With respect to Section 6 of Iguchi, the “positive well measurement value” and “positive reaction wells” are positive wells containing aliquots of the sample which had successful amplification of one or more targets.  Whether the aliquots of the samples are in a 64 well plate, or use 64 microtubes, the identification of a positive measurement is the same. It appears applicant is referring to section 5 of Iguchi, which sets up samples on 96 well plates (Section 5, steps 5 and 6). Section 6 is the summary of the data analysis steps, fully described in the cited figures.  Step 1 obtains the results of the qPCR reaction, and calculates the raw copy number (original Cq). Depending on the well measurement of the raw copy number, “adjustments” are made by Iguchi, such as step 2: “calculate average copy number;” step 3: “calculate the No specific adjustment or calculation is recited in claim 1.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.  If some specific calculation is required for Applicant’s method, that specific calculation should be recited in the independent claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631